Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 11-13, 20-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13, 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20140211739) in view PARK et al. (US 20180287752 with foreign priority to 03/29/2017).

Regarding claims 11, 20, 23, KIM teaches a processing device configured to control a user equipment (UE) to operate in a wireless communication, the processing device comprising: 
a processor (fig. 16, par. 108, 109, processor); and 
a computer memory operatively coupled to the processor and storing instructions that based on being executed by, the processor, (fig. 16, par. 108, 109, processor and memory), perform operation comprising: 
determining a number (NRBG) of resource block groups (RBGs) that are allocated to the UE for a downlink bandwidth (par. 68, DL system bandwidth having N.sup.DL.sub.RB PRBs, a total number of RBGs, N.sub.RBG), wherein the downlink bandwidth comprises a plurality of resource blocks (par. 68, DL system bandwidth having N.sup.DL.sub.RB PRBs, a total number of RBGs, N.sub.RBG), and wherein a number of the plurality of resource block is (NDLRB) resource blocks (par. 68, NRBG = (NDLRB/P)); and 
determining a size of each of the NRBG RBGs (par. 68, the size is P and NDLRB-P(NDLRB/P)); and
(par. 68, 82, the DL grant among signals received on the allocated RBG and detect/acquire DL data by performing a signal processing procedure for restoring data with respect to signals received on the resource units except for the resource unit occupied by the DL grant),
wherein based on (NDLRB) not being a multiple of a size (P) (par. 68, when NDLRB mod P > 0), where (P) is a size of one RBG configured for the downlink bandwidth (par. 68, when NDLRB mod P > 0): 
(i) for (NRBG-1) RBGs among the (NRBG) RBGs, a size of each RBG is equal to the size (P) (par. 68, the size is P), and 
(ii) for only one RBG among the (NRBG) RBGs, a size of the only one RBG is equal to a number of resource blocks, other than resource blocks in the (NRBG-1) RBGs, from the plurality of resource blocks (par. 68, when NDLRB mod P > 0, NDLRB-P(NDLRB/P)).
However, KIM does not teach wherein the size of the only one RBG is larger than the size (P) of each of the (NRBG-1) RBGs.
But, PARK et al. (US 20180287752) in a similar or same field of endeavor teaches wherein the size of the only one RBG is larger than the size (P) of each of the (NRBG-1) RBGs (par. 107, in this case, K=N mod M, when N=10, and M=3, CBG #0=[ CB #0, 1, 2, 3], CBG #1=[ CB #4, 5, 6], and CBG #2=[ CB #7, 8, 9], the CBG #0 with 4 is larger than the number of CG per CBG of CBG #1 and CBG #2, which is 3).


The motivation would have been to provide floor or minimum requirement CB in a CBG. 

Regarding claims 12, 21, 24, KIM teaches the processing device of claim 23, wherein the RBG is configured with a plurality of resource blocks (par. 68, RBG with resource blocks).

Regarding claims 13, 22, 25, KIM teaches the processing device of claim 23, wherein the size (P) indicates that an RBG is configured with P resource blocks (par. 68, RBG with size (P) resource blocks).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	GAO et al. (US 20200170018) teaches partition of CBs into groups (par. 92).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934.  The examiner can normally be reached on mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        08/13/2021